******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
MICHAEL COSTELLO ET AL. v. YALE-NEW HAVEN
     HEALTH SERVICES CORPORATION
               (AC 37493)
                    Beach, Alvord and Keller, Js.
Submitted on briefs September 14—officially released December 1, 2015

  (Appeal from Superior Court, judicial district of
  Fairfield, Sommer, J. [motion to strike]; Kamp, J.
    [motions to strike, for judgment; judgment].)
  Gary A. Mastronardi filed a brief for the appel-
lants (plaintiffs).
  Daniel E. Ryan III and Joanne P. Sheehan filed a
brief for the appellee (defendant).
                          Opinion

   PER CURIAM. The plaintiffs, Michael Costello and
Dominic Costello, as individuals and as coexecutors of
the estate of Anna Josephine Costello (decedent),
appeal from the judgment of the trial court rendered
following the granting of the motion filed by the defen-
dant, Yale-New Haven Health Services Corporation, to
strike the second count of the substitute complaint.1
On appeal, the plaintiffs claim that the court ‘‘erred in
granting the defendant’s motion to strike [the] plaintiffs’
common-law claim of negligent infliction of emotional
distress . . . .’’ We disagree and affirm the judgment
of the trial court.
   The following procedural history, and facts as alleged
in the substitute complaint, are relevant to the plaintiffs’
appeal. The plaintiffs are the sons of the decedent. On
June 1, 2011, she was transported by ambulance to the
defendant’s facility, Bridgeport Hospital. At the time
the decedent was admitted, she was in the possession
of six rings, with an alleged value of approximately
$25,000, which ‘‘were of deep emotional and sentimen-
tal value to her . . . .’’ Due to the severity of the dece-
dent’s medical condition, she was transferred to the
intensive care unit of the hospital, where she died the
following morning. It was alleged that ‘‘while still in
hospital custody, all six of the decedent’s rings disap-
peared mysteriously under circumstances which
strongly indicated that they had been stolen.’’
   The plaintiffs commenced this action on December
14, 2012, with a four count complaint against the defen-
dant alleging negligence, negligent infliction of emo-
tional distress, reckless infliction of emotional distress,
and intentional infliction of emotional distress. On
March 12, 2013, the defendant filed a motion to strike
the three emotional distress counts of the complaint,
claiming that Connecticut does not recognize a cause
of action for emotional distress arising from a loss of
property. Before the motion was heard by the court,
the plaintiffs filed an amended complaint that elimi-
nated only the count that had alleged reckless infliction
of emotional distress.
   On April 23, 2013, the defendant filed another motion
to strike. It moved to strike counts two and three of
the amended complaint, which alleged negligent and
intentional infliction of emotional distress. The defen-
dant reasserted its claim that the emotional distress
counts were legally insufficient because Connecticut
does not recognize such actions arising out of a loss
of property. The court, Sommer, J., granted the defen-
dant’s motion as to both remaining emotional distress
counts, concluding that ‘‘[t]he claims which the plain-
tiffs assert in counts two and three are deficient as a
matter of law because an individual may not recover
emotional damages for loss of property. Even if the
court were able to conclude that the plaintiffs’ claims
were not solely related to the loss of property, their
claim nevertheless fails because it would be one for
emotional damages due to the loss of property owned
by a third party.’’
   On December 27, 2013, the plaintiffs filed a two count
substitute complaint, alleging negligence in count one
and negligent infliction of emotional distress in count
two. The defendant filed its third motion to strike the
emotional distress claim, alleging that the plaintiffs
merely had repleaded the same cause of action that
already had been determined to be legally insufficient
as a matter of law. The court, Kamp, J., heard oral
argument on July 28, 2014, and granted the defendant’s
motion to strike count two of the substitute complaint
at that time. In the court generated notice of its decision
issued on July 28, 2014, the court stated that it adopted
the well reasoned decision of Judge Sommer in her
ruling on the prior motion to strike. The plaintiffs subse-
quently withdrew their negligence count and moved for
judgment, which was granted by the court, Kamp, J.,
on December 15, 2014. This appeal followed.
   We have carefully reviewed the claims of the plain-
tiffs, the record, the transcript of the July 28, 2014 hear-
ing, the briefs of the parties, as well as the applicable
law, and we conclude that the plaintiffs’ claims on
appeal are without merit.2
      The judgment is affirmed.
  1
    After the court struck the second count of the substitute complaint,
the plaintiffs withdrew the first count against the defendant and moved
for judgment.
  2
    The present case falls within the general rule disallowing such claims.
See Myers v. Hartford, 84 Conn. App. 395, 402, 853 A.2d 621, cert. denied,
271 Conn. 927, 859 A.2d 582 (2004).